The question of misconduct of counsel is not before us for lack *Page 75 
of necessary action below on defendant's part to save the question for review. We often have reiterated and emphasized that the rule is that "ordinarily, in order to obtain a review of misconduct of counsel in argument, there must be an objection at the time of the alleged misconduct, a request bythe party claiming to be prejudiced for appropriate correctiveaction, and a failure of the trial court to rule or act." (Italics supplied.) Eilola v. Oliver I. Min. Co. 201 Minn. 77,80, 275 N.W. 408, 409. We have had occasion to follow the rule stated in such recent cases as State v. Soltau, 212 Minn. 20,2 N.W.2d 155, and State v. Jansen, 207 Minn. 250,290 N.W. 557. Here, numerous exceptions were taken by defendant to the closing argument of plaintiffs' counsel in respect to the matters discussed in the majority opinion. These were timely under District Court Rule 27(f), 186 Minn. xxxiii; Eilola v. Oliver L. Min. Co. supra, 201 Minn. at p. 80, 275 N.W. 408. But there was no request for corrective action of any sort by the trial court. Because defendant did not request the trial court in its instructions to correct the misconduct now complained of, the questions now raised were not saved for review here under the rule stated.
The trial court attempted to correct the misconduct now complained of by instructing the jury to decide the case solely on the evidence received during the trial and to disregard any statements of counsel that did not conform to their recollection of "what the testimony was as given by the witnesses." At the close of the charge the court asked for corrections and suggestions from counsel. In response, counsel expressed satisfaction with the charge as given. By acquiescing in the charge in toto, defendant in effect assented to the cautionary instructions given as sufficient to correct the alleged misconduct. Where a party at the conclusion of the charge expresses satisfaction with the charge, he should be deemed to have assented to it as sufficient to correct any misconduct of counsel in his closing argument which requires correction and comment by the trial court. Eilola v. Oliver I. Min. Co. 201 Minn. 77, 81, 275 N.W. 408, and State v. Soltau,212 Minn. 20, *Page 76 2 N.W.2d 155, supra.
Otherwise I concur in the majority opinion.